Citation Nr: 1440805	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  12-24 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to April 1966 and from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.


FINDING OF FACT

The Veteran's hearing loss disability has been manifested by no more than an average puretone threshold, at the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), of 30 decibels (dB) for the left ear and 32.5 dB for the right ear and speech recognition scores of no lower than 96 percent for the left ear and 94 percent for the right ear, for the entire period on appeal.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran August 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran an adequate audiological examination in October 2011.  The VA examinations provided were adequate in that they recorded the reported medical history, reported accurate findings, provided opinions with rationales and provided the effects on social functioning and work.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  38 C.F.R. § 4.85 (2013).  In seeking service connection for hearing loss, the Veteran submitted an audiology report from Hawthorne Medical Associates dated in September 2011.  Although that report included the results of a speech discrimination test, there is no indication that it was based on the Maryland CNC.  Therefore, the examination was found to not have applied VA standards.  In the September 2011 Notice of Disagreement, the Veteran requested an examination consistent with the VA standards.  The record reflects the Veteran was afforded an examination in October 2011 which administered the Maryland CNC test.  Because this examination was adequate, the VA has no further duty to provide an additional examination.  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  


II.  Merits of Claim

This appeal arises from the February 2012 rating decision in which service connection was established for bilateral hearing loss and an initial noncompensable disability rating was assigned.  The Veteran contends his service connected bilateral hearing loss warrants compensation.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under 38 C.F.R. § 4.85 (2013), evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, using the Maryland CNC, together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz). This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz ) is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86. 

The Veteran does not have an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing do not show puretone thresholds at all four of the specific frequencies of 55 dB or more.  The results also fail to show that the pure tone threshold is 30 dB or less at 1,000 Hz, and 70 dB or more at 2000 Hz.  Accordingly, the noncompensable disability rating presently assigned, based on the application of Tables VI and VII, is appropriate and reflects the degree of the Veteran's hearing loss.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4 .85, Diagnostic Code 6100.

The Veteran underwent an audiological VA examination in October 2011.  The examiner diagnosed a mild to moderate sensorineural hearing loss in both ears.  The Veteran reported to the examiner that his hearing loss caused him to not always understand what someone else was saying and hear the way that he should.  Augiological testing at that time revealed puretone threholds in dB for the right ear at 1000, 2000, 3000 and 4000 Hz, of 35, 30, 30, and 35 respectively, with an average over those frequencies of 32.5 dB.  Puretone thresholds, in dB, at the same frequencies, were 25, 25, 30, and 40 for the left ear, respectively, with an average over those frequencies of 30 dB.  Speech recognition scores were 94 percent for the right ear and 96 percent for the left ear.

Contemporaneous to that examination, the Veteran submitted the results of audiology testing by a private provider, dated September 2011.  The September 2011 testing is not adequate for VA rating purposes because the Maryland CNC speech recognition test was not administered.  As there is a valid test from the following month, the Board finds sufficient evidence to rate the disability for the time period.

Applying the results from the October 2011 VA audiological examination to Tables VI yields a Roman numeral value of I bilaterally.  See 38 C.F.R. § 4.85. Applying those values to Table VII, the Board finds that the Veteran's bilateral hearing loss disability was correctly evaluated as noncompensably disabling.  Id.

As shown above, the audiometric examinations do not support a compensable disability rating for bilateral hearing loss disability.  Although the Veteran asserts that his bilateral hearing loss disability warrants compensation, the medical evidence prepared by a skilled neutral professional is more probative.  The criteria for rating hearing loss are based on test results as described.  The Veteran offers no information that goes to those criteria.  As such, his unsupported assertion that a compensable rating is warranted is not probative evidence.  In this case, the numeric designations produce a noncompensable disability evaluation. 

Finally, consistent with the requirements of 38 C.F.R. § 4.10, the examiner provided a full description of the effects of the Veteran's hearing loss disability on his ordinary activity.  Specifically, the examiner took into account the Veteran's report that his hearing loss caused him to not always understand what someone else was saying and hear the way that he should.  This does not provide a basis for any rating higher than what is assigned based on application of 38 C.F.R. § 4.85.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  

Recently, the United States Court of Appeals for the Federal Circuit has determined that consideration for referral for an extraschedular rating requires contemplation of the collective effect of all service connected disabilities.  See Johnson v. McDonald, ---F.3d----, No. 2013-7104, 2014 WL 3844196, No. 2013-7104, (Fed. Cir. Aug. 6, 2014).  The Veteran's only service-connected disabilities are bilateral hearing loss and tinnitus.  The Veteran has no other service connected disabilities for which he is not adequately compensated.  Moreover, there is no contention that, and the record does not raise the issue of whether, there is any collective effect of his tinnitus and his hearing loss to make his disability picture exceptional so as to raise the issue of entitlement to an extraschedular rating.  

Moreover, the collective impact of these two disabilities is essentially the same, they both impact on his ability to hear, which is addressed in the schedular evaluation provided. The Veteran asserts that his disability picture includes not always being able to understand what others are saying, however, this is  symptom  that is contemplated by the shedular evaluation through the speech discrimination testing. Accordingly, in this case, the evidence fails to show anything exceptional or unusual about the Veteran's hearing loss and tinnitus.  For these reasons, the Board declines to remand this case for referral for extraschedular consideration pursuant to section 3.321(b)(1).  

Therefore, the Board concludes that the preponderance of evidence is against a finding that the Veteran's hearing loss disability has approximated the criteria for a compensable rating at any time from the date service connection was established to the present.  The appeal must therefore be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3 (2013).


ORDER

A compensable disability rating for service-connected bilateral hearing loss disability is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


